On Motion for Rehearing.
This suit was one for damages because of injuries to a shipment of pianos from Denton over the line of the appellant railway company. On a, former appeal the judgment in appellee's favor was reversed on the ground that appellee's petition stated a cause of action beyond the jurisdiction of the county court. See F. W.  D.C. Ry. Co. v. Rayzor, 125 S.W. 619. After the reversal referred to appellee amended his petition, alleging a cause of action substantially as before, but specifically disclaimed a right to interest until after the rendition of a final judgment. He again succeeded in recovering a judgment, from which an appeal was again taken. On the second appeal the majority of this court held that the amended petition was substantially the filing of a new suit, and that appellee's cause of action was therefore subject to the two-year statute of limitations, which had been invoked by appellant, after the amendment referred to, all of which will be more fully seen by the original opinion rendered by us on this appeal. There was a dissent, however, and the point of difference was certified to our Supreme Court for determination. The Supreme Court has answered the certificate, holding that plaintiff's cause of action was not barred; and, inasmuch as this is the only question presented on the present appeal, it is ordered, in accordance with the opinion of the Supreme Court, that appellee's motion for rehearing be granted, and the judgment in his favor be now affirmed.